DETAILED ACTION
This Office Action is in response to the applicant’s amendments filed on 16 November 2021.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest identifying the control information, wherein the control information at least comprises a first feature field and a second feature field, and a bit value of the first feature field is used to identify a function and a length of the second feature field; sending the control information to a terminal device; wherein a function of the first feature field is a resource allocation mode indication, and the function of the second feature field is a resource allocation, as recited in independent claims 1, 8, 23, and 32.

With regards to claims 1, 8, 23, and 32, the closest prior art reference of record, Luo et al. (US Publication 2012/0051453), discloses a downlink control message format is defined to handle assignment of multiple different transmission schemes using the same message format. Such downlink control messages include a control element in one of the message fields along with a set of parameters. Based on the value of this control element, the UE sets a specific transmission scheme and determines a set of interpretation rules uniquely associated with that transmission scheme. Using the interpretation rules, the UE is able to read the set of parameters as applied to the selected transmission scheme.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472    


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472